EXHIBIT 10.11
 


INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT


We consent to the incorporation by reference in the Registration Statement of
No. 333-194427 on Form S-8 of our report, which includes an explanatory
paragraph as to the Company’s ability to continue as a going concern, dated
November 12, 2013, with respect to our audit of the consolidated financial
statements of Victory Energy Corporation as of and for the year ended December
31, 2012, appearing in this Annual Report on Form 10-K of Victory Energy
Corporation for the year ended December 31, 2013.


/s/ Marcum llp


Marcum llp
Los Angeles
April XX, 2014